UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6730


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JENNIFER MARIE DAVIS,

                Defendant - Appellant.



                              No. 10-6731


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JENNIFER MARIE DAVIS,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.    Margaret B. Seymour, District
Judge.   (3:06-cr-00452-MBS-3; 3:09-cv-70032-MBS; 3:06-cr-00858-
MBS-1; 3:09-cv-70033-MBS)


Submitted:   April 14, 2011                 Decided:   April 22, 2011


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Jennifer Marie Davis, Appellant Pro Se. Stanley Duane Ragsdale,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Jennifer        Marie      Davis       seeks    to     appeal        the      district

court’s    order         and    amended      order          denying        relief       on    her    28

U.S.C.A. § 2255 (West Supp. 2010) motion.                                   The order is not

appealable       unless         a    circuit          justice         or     judge         issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                         A

certificate         of     appealability              will      not        issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the      merits,     a    prisoner          satisfies        this      standard      by

demonstrating         that      reasonable            jurists       would        find      that     the

district       court’s     assessment        of        the    constitutional               claims    is

debatable      or     wrong.         Slack    v.       McDaniel,           529    U.S.       473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and   that        the    motion        states      a     debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at   484-85.          We   have      independently            reviewed           the    record      and

conclude       that      Davis      has     not       made      the        requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

these appeals.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                  3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4